Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered June 28, 1994, convicting defendant upon his plea of guilty of the crimes of grand larceny in the third degree and rape in the second degree.
In satisfaction of two indictments containing nine counts, defendant pleaded guilty to grand larceny in the third degree and rape in the second degree. In accordance with the plea agreement, he was sentenced to consecutive prison terms of 2 to 6 years. Defendant contends that the sentence imposed is harsh and excessive. We disagree. Defendant admitted to, inter alia, having sexual relations with a female less than 14 years of age and unlawfully receiving public assistance. He also agreed to the sentence imposed as part of the plea bargain. In view of this and the other relevant circumstances, we find no reason to disturb County Court’s judgment.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.